Citation Nr: 0529542	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-14 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a laparoscopic cholecystectomy 
performed at a VA medical center in February 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran had active service from February 1975 to February 
1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board and was remanded to 
the RO in June 2004 via the Appeals Management Center (AMC).

Unfortunately, however, for the reasons discussed below, 
another remand is required.  VA will notify the veteran if 
further action is required on her part.


REMAND

In its June 2004 remand, the Board instructed the RO to 
obtain relevant medical records - including a complete copy 
of the February 1997 VA laparoscopic cholecystectomy report.  
In addition, the Board requested that the veteran be accorded 
a VA examination, whereby the examiner was to offer an 
opinion as to (1) whether it is at least as likely as not the 
veteran's irritable bowel syndrome (IBS), hemorrhoids, or 
bile salt, Type II, diarrhea were the continuous or natural 
progression of the pre-existing diseases or diseases that 
were simply coincidental with the February 1997 VA surgery, 
and (2) whether it is at least as likely as not the veteran's 
IBS, hemorrhoids, or bile salt, Type II, diarrhea were the 
necessary consequence, i.e., the certain or intended results 
of, the February 1997 VA surgery.  The Board noted "[i]t is 
absolutely imperative that the examiner has access to and 
reviews the claims folder for the veteran's pertinent medical 
history."  

As requested, the veteran was afforded a VA examination in 
July 2004, after which the examiner opined that it was not as 
likely as not the veteran's IBS with chronic diarrhea and 
hemorrhoids were related to her previous cholecystectomy.


The veteran's representative contends the VA examiner failed 
to provide a rationale for his opinion.  See Informal Brief, 
dated September 27, 2005, page 2.  The Board tends to agree.  
In addition, it appears that relevant medical records - 
namely, a complete copy of the February 1997 VA laparoscopic 
cholecystectomy report and VA outpatient treatment records 
dated from March 2004 to September 2004, were associated with 
the record after the July 2004 VA opinion, and, thus, were 
not available to the VA examiner for consideration.  The VA 
examiner indicated that he would gladly prepare an addendum 
if any additional evidence was found.  So under these 
circumstances, this must be done.

Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Refer the claims folder to the July 
2004 VA examiner for an addendum to the 
examination report.  Based on a review of 
the claims folder, the examiner is to 
address whether any of the evidence 
associated with the record since the July 
2004 VA examination changes the opinion 
provided in that report.  The examiner 
should provide a rationale for his 
opinion, even if it remains unchanged.  

If, for whatever reason, the July 2004 VA 
examiner is unavailable to comment 
further, refer the matter to another VA 
examiner equally qualified to make this 
determination.  And have him/her review 
and provide an opinion as to (1) whether 
it is at least as likely as not the 
veteran's irritable bowel syndrome (IBS), 
hemorrhoids, or bile salt, Type II, 
diarrhea were the continuous or natural 
progression of the pre-existing diseases 
or diseases that were simply coincidental 
with the February 1997 VA surgery, and 
(2) whether it is at least as likely as 
not the veteran's IBS, hemorrhoids, or 
bile salt, Type II, diarrhea were the 
necessary consequence, i.e., the certain 
or intended results of, the February 1997 
VA surgery.  The claims file and a copy 
of this remand must be provided to the 
designated examiner.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
benefits are not granted to the veteran's 
satisfaction, send her and her 
representative a supplemental statement 
of the case and give them time to respond 
to it before returning the case to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate outcome warranted in this case.  No action is 
required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

